Case: 21-30591      Document: 00516421456         Page: 1    Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                   August 5, 2022
                                  No. 21-30591                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gerald D. Thompson,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:20-CR-169-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Gerald D. Thompson has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Thompson has not filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30591     Document: 00516421456           Page: 2   Date Filed: 08/05/2022




                                    No. 21-30591


   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
          As counsel asserts, however, there is a clerical error in the Statement
   of Reasons. Although Thompson’s correct total offense level was 31, the
   Statement of Reasons lists his offense level as 33.         Accordingly, we
   REMAND for correction of the clerical error in the Statement of Reasons
   in accordance with Federal Rule of Criminal Procedure 36. See United States
   v. Mackay, 757 F.3d 195, 196 (5th Cir. 2014).




                                         2